Citation Nr: 1133474	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post concussion encephalopathy with headaches, due to skull fracture.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.  It was previously remanded by the Board in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows that in August 2000 the Veteran reported that he was collecting Social Security Administration (SSA) disability benefits for disabilities that included, among other things, his traumatic brain injury.  However, the Veteran's SSA records have not been obtained and associated with the claims file.  The Board notes that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from other federal agencies only if VA concludes that the records sought do not exist or that further attempts to obtain the records would be futile.  Id.  VA may conclude that no further efforts are required in situations including those in which the federal department or agency advises VA that the records do not exist or the custodian does not have them.  Id. This case must therefore be remanded in order to enable VA to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and obtain a copy of the Veteran's SSA disability records and associate them with the claims file.  If VA is unable to obtain the records because they do not exist or the custodian does not have them, VA should fully document in the claims file all of the attempts that were made to obtain the records.  The Veteran should also be notified of VA's inability to obtain the records.

2. After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.  MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


